ORDER
John M. Andrew, an attorney duly admitted and licensed to practice law in the State of Minnesota, on December 29, 1987, 417 N.W.2d 267 (Minn.1987), was publicly reprimanded and placed on unsupervised probation for a period of two years thereafter. The conduct leading to the public reprimand and probation was based upon respondent’s failure to timely file employer’s quarterly withholding tax returns and failure to timely pay the taxes due thereon.
The Lawyers Professional Responsibility Board, acting through its Director, has now filed with this court a further petition in which it seeks revocation of respondent’s probation and further disciplinary action. The latter petition alleges that respondent had misappropriated client funds, has made misrepresentations to conceal his misappropriations, and has failed to maintain required trust account books and records. Following the filing of the latter petition, the Director and respondent, represented by counsel, have entered into a stipulation whereby the respondent has waived his rights under Rule 16, Rules on Lawyers Professional Responsibility (RLPR), to have oral argument before this court on the question of temporary suspension. By the stipulation, he likewise waived his right to contest the temporary suspension, and has consented to this court entering an order suspending him from the practice of law effective July 1, 1988, pending final determination of the disciplinary proceedings.
The court, having examined the initial petition, the initial order, the subsequent petition for revocation, and the stipulation,
NOW ORDERS:
1. That effective July 1, 1988, the respondent is hereby temporarily suspended from the practice of law in the State of Minnesota pending the outcome of this matter.
2. That upon his suspension on July 1, 1988, respondent shall forthwith comply with Rule 26 and 27, RLPR.